IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,781-02


                       EX PARTE JUAN FLORES TORRES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2012-04-12006-CR IN THE 38TH DISTRICT COURT
                             FROM UVALDE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to seven years’ imprisonment.

        Applicant contends that his trial counsel rendered ineffective assistance because, among other

things, counsel insisted that Applicant plead guilty on the day of trial, that he had no choice in the

matter, and that he would get sixty years to life if he refused the offer. Applicant also alleges that he

pleaded guilty due to counsel’s threats.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). The trial

court made findings after this Court’s first remand, but the habeas record does not contain a response

from trial counsel. In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall order trial counsel to respond to Applicant’s claim of

ineffective assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

        It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing,

it shall determine if Applicant is represented by counsel, and if not, whether Applicant is indigent.

If Applicant is not represented by counsel, is indigent, and wishes to be represented by counsel, the

trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC.

art. 26.04.

        The trial court shall make supplemental findings of fact and conclusions of law specifically

addressing how counsel advised Applicant. Should the court find that counsel erred, it shall make

specific findings as to whether, but for those errors, Applicant would have insisted on a jury trial.

The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                                3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 3, 2016
Do not publish